Filed 9/12/22 P. v. Huff CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
          Plaintiff and Respondent,
 v.                                                               A163958
 ANTHONY QUINN HUFF, JR.,
         Defendant and Appellant.
                                                                  (Napa County
                                                                  Super. Ct. No. 18CR001828)


      Antony Quinn Huff, Jr., appeals after the trial court found
a probation violation and imposed a two-year prison sentence.
He asserts the violation occurred after his probation ended on
January 1, 2021, by operation of new legislation that
retroactively shortened the maximum probation term to two
years. (Assem. Bill No. 1950 (2019-2020 Reg. Sess.), Stats. 2020,
ch. 328, § 2, eff. Jan. 1, 2021 (AB 1950).) The People disagree.
They suggest Huff had not served two years on probation as of
January 1 because his term was tolled for roughly seven months
following its summary revocation. More clearly, they contend
Huff is estopped from denying the tolling because he agreed to it
as part of a negotiated plea before the new legislation was
enacted.

     Their arguments miss their mark. First, Huff’s probation
was never summarily revoked and, even if it had been, the tolling
                                                1
triggered by summary revocation does not keep the probationary
term from running. (People v. Leiva (2013) 56 Cal.4th 498
(Leiva); Pen. Code, § 1203.2, subd. (a).1) Second, Huff’s
agreement to extend his probation by seven months does not
estop him from invoking the benefit offered by AB 1950. We
reverse.

                          BACKGROUND

                                  A.

      Probation revocation involves two steps. First, a court may
summarily revoke probation when presented with reason to
believe the probationer has violated its terms and conditions.
Second, the defendant is thereafter entitled to a formal hearing
at which the prosecution must prove the alleged violation.
(§ 1203.2, subds. (b), (c), (e); Leiva, supra, 56 Cal.4th at pp. 505-
506, 516; People v. Braud (2020) 56 Cal.App.5th 962, 965-966
(Braud).) The summary revocation “shall serve to toll the
running of the period of supervision.” (§ 1203.2, subd. (a).)

      “Toll” has an unusual meaning in this context. Although
the term is generally defined as to stop the running of a time
period (Leiva, supra, 56 Cal.4th at pp. 508-509), the Supreme
Court has rejected that definition for purposes of section 1203.2,
subdivision (a). (Id. at pp. 507, 517-518.) Rather than suspend
the probationary term upon summary revocation, “tolling” under
this provision serves only to preserve the court’s jurisdiction to
adjudicate an alleged violation that occurred during the
probation term in a formal violation hearing held after its
expiration. (Id. at p. 502; People v. Sem (2014) 229 Cal.App.4th
1176, 1192 (Sem) [tolling after summary revocation “is not a
mechanism for extending [the] probationary period beyond its
statutory time limits”].) While the court may choose to reinstate
and extend the term of probation if it finds a violation, the tolling

      1   Undesignated statutory citations are to the Penal Code.
                                  2
does not automatically extend it so as to authorize a finding that
probation was violated by acts committed after the original term.
(Braud, supra, 56 Cal.App.5th at pp. 968-969; People v. Johnson
(2018) 29 Cal.App.5th 1041, 1050.)

                                  B.

      On December 20, 2018, Huff was placed on three years of
probation after he pled no contest to felony evading an officer
(Veh. Code, § 2800.2, subd. (a).) Thirteen months later, on
January 27, 2020, the probation department petitioned to revoke
his probation for failures to report and obey his probation officer’s
orders. The court issued a no-bail bench warrant the same day
but, apparently due to an oversight, did not summarily revoke
probation.

      The probation revocation hearing was held almost eight
months later, on September 11, 2020. Defense counsel
acknowledged Huff had “dropped out of reporting with probation”
and proposed his client would admit the violation and “agree to
the tolling time of what looks to be . . . a little bit less than eight
months.”

      The court stated, “I’m going to release him from custody
today in the underlying case; however, if he wants to resolve it
right now, it would be revoke and reinstate, and toll probation.”
Defense counsel explained to Huff that this would “extend[] the
termination date by the seven months that you weren’t reporting
to Napa.” Huff agreed to the proposal. After accepting his
admission, the court stated, “[p]robation is revoked and
reinstated. Your grant of probation is reinstated to include toll
time while your probation was in revoked status. Your new
expiration date is July 20th, 2022.”

      Several months later, the maximum probation term for
many felonies, including Huff’s, was reduced by statute to two
years (§ 1203.1, former subd. (a), as amended by AB 1950).

                                   3
Appellate courts have unanimously concluded that AB 1950
applies retroactively to cases that are not yet final. (People v.
Arreguin (2022) 79 Cal.App.5th 787, 794 ; Kuhnel v. Appellate
Division of Superior Court (2022) 75 Cal.App.5th 726, 729 ,
review granted June 1, 2022, S274000.)

       On January 29, 2021, the court summarily revoked Huff’s
probation after a January 9 arrest in Solano County. Huff
petitioned to deem his probation terminated pursuant to AB 1950
as of January 1, 2021, the bill’s effective date and just over two
years after he was placed on probation.

      The People opposed the petition. They argued Huff had not
been on probation for two years as of January 2021 because his
term was tolled between January 27, 2020, when the first
revocation petition was filed and the bench warrant issued, and
the September 11, 2020 revocation hearing. Huff’s attorney
disagreed, observing there was no legal basis to assert tolling
because Huff’s probation had not been summarily revoked.
Without tolling, Huff had been on probation for two years as of
December 20, 2020, and was entitled to the benefit of AB 1950.
Moreover, his agreement at the revocation hearing to extend
probation by seven months did not change that result.
“[P]robation was extended, but that’s not the same as tolling.”

       After reviewing a transcript of the September 2020
hearing, the court ruled Huff was estopped from denying
probation had been tolled because the parties “operated with the
specific language of tolling” at the hearing, and Huff received a
benefit from their agreement. The court revoked probation and
sentenced Huff to two years in prison.




                                  4
                          DISCUSSION

                                A.

       Although their position is premised on the concept of tolling
under section 1203.2, subdivision (a), the People do not seriously
contend Huff’s probation was summarily revoked so as to trigger
tolling under that provision. Their forbearance is apt: the court
left the summary revocation box unchecked on the January 27,
2020 order and later, when the oversight was discovered,
declined to correct it nunc pro tunc. Their argument, rather, is
that Huff’s September 2020 agreement to tolling estops him from
asserting probation was not tolled.

      But estoppel, if applied here, does not change the outcome.
As we have explained, tolling in the context of the probation
revocation process does not keep the probationary clock from
ticking. (Leiva, supra, 56 Cal.4th at pp. 502, 507-518; Sem,
supra, 229 Cal.App.4th at p. 1192; Braud, supra, 56 Cal.App.5th
at pp. 968-979.) With or without tolling, then, Huff’s
probationary term continued to run after January 27, 2020, with
the result that he had been on probation for more than two years
when AB 1950 took effect on January 1, 2021. Accordingly, he
was not on probation when he committed the purported violation
in Solano County eight days later; at that point, there was no
probation to violate.

                                B.

      In a slight variation on this argument, the People seem to
argue Huff is estopped from challenging the extension of his term
beyond the new two-year maximum because he expressly agreed
to the additional seven months as part of his negotiated plea.
Here too, we disagree. Plea bargains do not insulate the parties
from retroactive changes in law that affect their terms. “[T]he
general rule in California is that a plea agreement is ‘ “deemed to
incorporate and contemplate not only the existing law but the

                                 5
reserve power of the state to amend the law or enact additional
laws for the public good and in pursuance of public policy. . . .” ’
[Citation.] It follows, also as a general rule, that requiring the
parties’ compliance with changes in the law made retroactive to
them does not violate the terms of the plea agreement, nor does
the failure of a plea agreement to reference the possibility the law
might change translate into an implied promise the defendant
will be unaffected by a change in the statutory consequences
attending his or her conviction.” (Doe v. Harris (2013) 57 Cal.4th
64, 73-74; see also Way v. Superior Court of San Diego County
(1977) 74 Cal.App.3d 165, 180 [rejecting contention that
legislation retroactively shortening prison terms was inapplicable
to plea-bargained dispositions].) Although these cases do not
address the point in terms of estoppel, a holding that Huff’s plea
agreement estops him from invoking AB 1950 would, by the same
token, compel the conclusion no probationer whose sentence
resulted from a negotiated plea is eligible for retroactive relief
under AB 1950. The People have identified nothing in the bill or
legislative history to support such a sweeping limitation.

       The People’s reliance on In re Griffin (1967) 67 Cal.2d 343,
348-349 (Griffin), People v. Gonzalez (2020) 57 Cal.App.5th 960,
972-973 (Gonzalez), and People v. Jackson (2005) 134 Cal.App.4th
929, 932-933 (Jackson) does not strengthen their argument.
Those defendants were held estopped to dispute the court’s
exercise of probation jurisdiction after probation terminated
because they had (1) asked to continue a revocation hearing until
after the probationary term expired (Griffin); or (2) agreed to
extend their probation beyond the statutory maximum then in
effect (Gonzalez and Jackson). “To hold otherwise would permit
appellant to trifle with the courts and the probation system by
leading the trial court into error, obtaining the benefit of the
court’s error by avoiding incarceration, and then exploiting on
appeal the error [the appellant] induced the trial court to
commit.” (Jackson, supra, at p. 933.)

                                 6
       This case is different. When Huff agreed to the seven-
month extension, the total extended term was within the five-
year maximum then in effect. Neither his agreement nor
anything else said at the September 11 hearing contemplated
extending probation beyond the statutory maximum or “lead[] the
trial court into error.” (Jackson, supra, 134 Cal.App.4th at p.
933.) AB 1950 subsequently reduced the maximum term to two
years, but that is not a reason to find Huff estopped from
claiming its benefit.

                               C.

      Nor was there a forfeiture. As we understand it, the People
contend Huff forfeited the claim that his probation was not
suspended between January and September 2020 because he did
not object to “the tolling period” at the revocation hearing. But
Huff had no reason to object: the “tolling” triggered by summary
revocation under section 1203.2, subdivision (a) would not have
extended his probation term.

                             * * *

      We conclude Huff’s probation term ended by operation of
law on January 1, 2021, pursuant to AB 1950, so he was no
longer on probation when he committed the acts underlying the
2021 probation revocation. Reversal is required.

                        DISPOSITION

      The January 29, 2021 probation revocation order is
reversed.




                                7
                                           ______________________
                                           BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
WISEMAN, J.*



A163958




      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                 8